DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 14 is directed to computer readable medium. Computer readable medium, as recited in claims and the disclosure could include transitory signals. In order for a computer readable medium claim to be statutory, the claim must be recited in a way to exclude transitory media. Examiner suggests using language similar to “non-transitory computer readable medium” instead of “computer readable medium”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEALES (BEALES et al: US 2016/0337947)
Regarding claim 1, 9, 10,  BEALES (BEALES et al: US 2016/0337947) discloses method performed by a wireless communication device configured to operate in a cellular communication system, the method comprising 
acquiring information about a carrier frequency to perform measurements on (BEALES: Fig. 6, ¶62-64, ¶44, the ARFCN to be measured is selected from the acquired AFRCN second set information); 
checking whether the carrier frequency belongs to a set of frequencies on which information is kept by the wireless communication device in a searchable frequency set (BEALES: Fig. 6, step 605, ¶61, it is checked/determined whether the cell/carrier associated with thee BCCH being measured is a cell which has an associated PLMN-ID that is included in the available PLMN set of the UE); and 
if the carrier frequency belongs to the set, the wireless communication device carries on with measurements (BEALES: Fig. 6, if the PLMN-ID determined for the PLMN of the cell/frequency is already in the available PLMN set, the measurement continues by following 607-Y), and if the carrier frequency does not belong to the set, the wireless communication device proceeds with adding the information about the carrier frequency to the set (BEALES: Fig. 6, , if the PLMN-ID determined for the PLMN of the cell/frequency is not already in the available PLMN set, the PLMN-ID for the cell/frequency is added to the PLMN-ID set).

Regarding claim 2, 17,  BEALES (BEALES et al: US 2016/0337947) discloses method of claim 1/10, further comprising trying to make measurements on the carrier frequency, wherein the wireless communication device only adds the information about the carrier frequency to the set when successful measurements are feasible on the carrier frequency (BEALES: Fig. 6, ¶62, when the BCCH is not successfully decoded, the information/PLMN-ID is not added (skips step 612); only adds when successfully decoded the BCCH on that frequency/carrier).

Regarding claim 3,  BEALES (BEALES et al: US 2016/0337947) discloses method of claim 1, wherein the information about the carrier frequency comprises an absolute radio-frequency channel number, ARFCN, according to a reference of the cellular communication system (BEALE: Fig. 6, ¶64, the PLMN-ID for the selected ARFCN is added i.e. the ARFCN is added in terms of its PLMN-ID).

Regarding claim 5, 19,  BEALES discloses the method of claim 1/10, further comprising- evaluating whether the information about the carrier frequency is sufficient for the wireless communication device to determine a physical frequency corresponding BEALE: Fig. 6, ¶61, Fig. 3, step 320, ¶45, the ARFCN alone is not sufficient to determine the physical frequency information for the PLMN-ID, for which broadcast information is sent by the base station in order to determine the PMLN-ID for the second cell/carrier frequency).
Regarding claim 6, 20, BEALES (BEALES et al: US 2016/0337947) discloses method of claim 1, wherein the searchable frequency set is kept in one of a list in the wireless communication device, a database in the wireless communication device and a subscriber identity module associated with the wireless communication device, which one of the list and the database is further populated upon adding the information about the carrier frequency (BEALES: ¶25, Fig. 6, SIM/memory (equivalent to database with a list of available PLMN set) is updated with newly added PLMN ID).

Regarding claim 7, BEALES (BEALES et al: US 2016/0337947) discloses the method of  claim 1, wherein the acquiring of the information about the carrier frequency includes receiving signalling comprising the information from a serving network node of the cellular communication system (BEALES: ¶39, receiving information about the carrier frequency from the network node it is camped on currently).

Regarding claim 8, BEALES (BEALES et al: US 2016/0337947) discloses method of claim 1, wherein the set of frequencies comprises at least one or more BEALES: Fig. 3, ¶30, different frequencies corresponding to ARFCNs are associated with different PLMNs and mobile network operators; Fig. 3, Fig. 6, step 602, in at least one scenario, the frequencies corresponding to second set of ARFCN is determined to be prioritized for measurement based on actual circumstances pertaining to the availability of the signals from different PLMNs).


Claim(s) 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEENOO (DEENOO et al: US 2019/0174554)

Regarding claim 11, 14, 15,  DEENOO (DEENOO et al: US 2019/0174554) method performed by a network node configured to operate in a cellular communication system, the method comprising transmitting information about a carrier frequency to a wireless communication device on which the wireless communication device is intended to perform measurements on (DEENOO: ¶338, ¶322, WTRU received from the network node, a system information in a broadcast channel; this information includes information about at least a carrier frequency (component carrier)); and one of: receiving a measurement report related to the carrier frequency from the DEENOO: ¶572, ¶355, a measurement report is transmitted or in another scenario, additional information request is sent to the network node in order to received additional information for the current cell/frequency).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALES (BEALES et al: US 2016/0337947) modified by OH (OH et al: US 2019/0037580)

Regarding claim 4, 18, BEALES (BEALES et al: US 2016/0337947) discloses method of claim 3, wherein the cellular communication system is one of a 3rd Generation Partnership Project, 3GPP, Long Term Evolution, LTE, system, and a system based on thereon, operating in one of a licensed, unlicensed and shared spectrum (BEALES: ¶30, LTE operating in at least the licensed spectrum), and the ARFCN for a radio band currently applied (BEALES: ¶64, ARFCN).
BEALES remains silent regarding, however, OH (OH et al: US 2019/0037580) discloses applying enhanced universal terrestrial radio access, EUTRA, and the ARFCN OH: ¶56, ARFCN is EARFCN and applying EUTRA).
A person of ordinary skill in the art working with the invention of BEALES would have been motivated to use the teachings of OH as it provides a more recent standard for UTRA application thereby improving future compatibility for the invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of BEALES with teachings of OH in order to improve compatibility of the invention.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEENOO (DEENOO et al: US 2019/0174554) modified by BEALES (BEALES et al: US 2016/0337947)

Regarding claim 12, DEENOO discloses the method of claim 11, wherein the information about the carrier frequency comprises a cell information according to a reference of the cellular communication (DEENO: ¶338, ¶322, cell/frequency information)
DEENOO remains silent regarding, however, BEALS discloses the information regarding cell comprises an absolute radio-frequency channel number, ARFCN (BEALS: Fig. 3, ARFCNs are received from the network).
A person of ordinary skill in the art working with the invention of DEENOO would have been motivated to use the teachings of BEALS as it provides a well known standard channel numbers in order to improve compatibility of the invention Therefore, it 
Regarding claim 13, DEENOO modified by BEALS discloses the method of claim 12, where in wherein the cellular communication system is one of a 3rd Generation Partnership Project, 3GPP, Long Term Evolution, LTE, system, and a system based on thereon, operating in one of a licensed, unlicensed and shared spectrum applying enhanced universal terrestrial radio access, EUTRA, and the ARFCN is an EUTRA ARFCN, EARFCN, for a radio band currently applied (BEALES: ¶30, LTE operating in at least the licensed spectrum; BEALES: ¶64, ARFCN; DEENOO: ¶352, EARFCN).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461